Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
1.	This Office Action is in response to the amendment filed on 02/10/2022.
Claims 1, 8 and 15 have been amended.	
Claims 1-20 are pending.

Response to Arguments

2.	Applicant's arguments with respect to claims 1-20 have been considered but are moot in view of the new ground(s) of rejection. 
	The double patenting rejections are maintained.

Double Patenting
3.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the "right to exclude” ranted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g.,
In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29
USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re

619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may
be used to overcome an actual or provisional rejection based on a nonstatutory double patenting
ground provided the conflicting application or patent either is shown to be commonly owned
with this application, or claims an invention made as a result of activities undertaken within the
scope of a joint research agreement.
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal
disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR
3.73(b).
4. 	Claims 1-20 are provisionally rejected on the ground of nonstatutory obviousness-type
double patenting as being unpatentable over claims 1-20 of U.S. Application No. 17081669.
Although the conflicting claims are not identical, they are not patentably distinct from each
other.

Application 17081669
Instant Application 16927397
Claim 1:
  A method of dashboard loading using a filtering query from a cloud-based data warehouse cache, the method comprising: 



  sending, in response to the filtered result being stored in the cache, to the cloud- based data warehouse, a request for the filtered result from the cache; and 

  providing, based on the filtered result for the first filtering query, one or more dashboard visualizations.
Claim 1:
  A method of dashboard loading from a cloud-based data warehouse cache, the method comprising: 



  sending, in response to the result being stored in the cache, to the cloud-based data warehouse, a request for the result from the cache; and 

  providing, based on the result for the first query, one or more dashboard visualizations.
Claim 11:
  An apparatus for dashboard loading using a filtering query from a cloud-based data warehouse cache, the apparatus comprising a computer processor, a computer memory operatively coupled to the computer processor, the computer memory having disposed within it computer program instructions that, when executed by the computer processor, cause the apparatus to carry out the steps of:

  determining that a filtered result for a first filtering query is stored in a cache of a cloud-based data warehouse; 

  sending, in response to the filtered result being stored in the cache, to the cloud- based data warehouse, a request for the filtered result from the cache; and 

  providing, based on the filtered result for the first filtering query, one or more dashboard visualizations.
Claim 8:
An apparatus for dashboard loading from a cloud-based data warehouse cache, the apparatus comprising a computer processor, a computer memory operatively coupled to the computer processor, the computer memory having disposed within it computer program instructions that, when executed by the computer processor, cause the apparatus to carry out the steps of: 


  determining that a result for a first query is stored in a cache included within a cloud-based data warehouse; 

  sending, in response to the result being stored in the cache, to the cloud-based data warehouse, a request for the result from the cache; and 

  providing, based on the result for the first query, one or more dashboard visualizations.
Claim 20:
  A computer program product for dashboard loading using a filtering query from a cloud-based data warehouse cache, the computer program product disposed upon a computer readable medium, the computer program product comprising computer program instructions that, when executed, cause a computer to carry out the steps of: 



  sending, in response to the filtered result being stored in the cache, to the cloud- based data warehouse, a request for the filtered result from the cache; and 

  providing, based on the filtered result for the first filtering query, one or more dashboard visualizations.
Claim 15:
  A computer program product for dashboard loading from a cloud-based data warehouse cache, the computer program product disposed upon a computer readable medium, the computer program product comprising computer program instructions that, when executed, cause a computer to carry out the steps of: 



  sending, in response to the result being stored in the cache, to the cloud-based data warehouse, a request for the result from the cache; and 

  providing, based on the result for the first query, one or more dashboard visualizations.



Claim Rejections - 35 USC § 103
6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5.	Claims 1-8, 10-17 and 19 are rejected under 35 U.S.C. 103(a) as being unpatentable over Gaug et al., (US 2011/0302168) in view of Bhargava et al (US 20210081252). 
Claim 1:

Gaug suggests a method of dashboard loading from a cloud-based data warehouse cache, the method comprising: determining that a result for a first query is stored in a cache of a cloud- based data warehouse [Gaug: Par 11 (cache results of queries of warehouse data)]; sending, in response to the result being stored in the cache, to the cloud-based data warehouse, a request for the result from the cache [Gaug: Par 11 (cache results of queries of warehouse data) and Fig 5 (check to see if cached data existed, if existed, searching the warehouse cache; if not, query data marts and data warehouse )]; and providing, based on the result for the first query, one or more dashboard visualizations [Gaug: Fig 5 (return results), Fig 1 and par 5, 11, 14 (dashboard application)].
Bhargava suggests a cache included within a cloud-based data warehouse [Bhargava: Par 16 (IDCS is using the cache call back). Par 35 (IDCS provides reports and dashboards). Par 45-46 and 110 (Dashboards are loaded or extracted from cloud cache)].
Both references (Gaug and Bhargava) taught features that were directed to analogous art and they were directed to the same field of endeavor, such as data management. It would have been obvious to one of ordinary skill in the art at the time the invention was made, having the teachings of Gaug and Bhargava before him/her, to modify the system of Gaug with the teaching of Bhargava in order to provide cloud-based reports and dashboards [Bhargava: Par 16 (IDCS is using the cache call back). Par 35 (IDCS provides reports and dashboards). Par 45-46 and 110 (Dashboards are loaded or extracted from cloud cache)].
Claim 2:
The combined teachings of Gaug and Bhargava suggest wherein determining that the result for the first query is stored in the cache of the cloud-based data warehouse comprises: generating a digest for the first query; and identifying, based on the digest, an entry in a data [Gaug: Fig 4 (search warehouse cache if existed. Digest is extracted keywords of a search query. State of the cache is the existence of the data in the cache)].
Claim 3:
The combined teachings of Gaug and Bhargava suggest wherein determining that the result for the first query is stored in the cache of the cloud-based data warehouse comprises: generating a digest for the first query; and identifying, based on the digest, an entry in a data structure tracking a state of the cache of the cloud-based data warehouse [Gaug: Par 20 (native location)].
Claim 5:
The combined teachings of Gaug and Bhargava suggest further comprising: determining that a result for a second query is not stored in the cache of the cloud-based data warehouse; querying the cloud-based data warehouse with the second query; and receiving, in response to the second query, the result for the second query [Gaug: Fig 4 (search warehouse cache if existed. Digest is extracted keywords of a search query. State of the cache is the existence of the data in the cache)].
Claim 6:
The combined teachings of Gaug and Bhargava suggest storing an indication that the result for the second query is stored in the cache of the cloud-based data warehouse [Gaug: Fig 4 (search warehouse cache if existed. Digest is extracted keywords of a search query. State of the cache is the existence of the data in the cache)].
Claims 8-10:
Claims 12-13:
Claims 12-13 are essentially the same as claims 5-6 except that they set forth the claimed invention as an apparatus rather a method and rejected under the same reasons as applied above. Claims 15-17:
Claims 15-17 are essentially the same as claims 1-3 except that they set forth the claimed invention as a program product rather a method and rejected under the same reasons as applied above.
Claim 20:
Claim 20 is essentially the same as claim 6 except that it sets forth the claimed invention as a program product rather a method and rejected under the same reasons as applied above. 

Allowable Subject Matter

6. 	Claims 4, 7, 11, 14, 18 and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion

THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to [Hung D. Le], whose telephone number is [571-270-1404].  The examiner can normally be communicated on [Monday to Friday: 9:00 A.M. to 5:00 P.M.]. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Apu Mofiz can be reached on [571-272-4080].  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
     Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would 





Hung Le
02/23/2022

/HUNG D LE/Primary Examiner, Art Unit 2161